     Case 1:16-cv-01635-LLS-GWG Document 193 Filed 01/08/20 Page 1 of 2



KUUKU MINNAH-DONKOH
KMINNAHDONKOH@GRSM.COM
                                                                                    GoRDON&REES
                                                                                    SCULLY MANSUKHANI
                                                                                          ATroRNEYS AT LAW
                                                                                    1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                          NEW YORK, NY 10004
                                                                                         PHONE: (212) 269-5500
                                                                                           FAX: (212) 269-5505
                                                                                          WWW.GORDO:-JREES.COM

                                                  January 8, 2019
VIAECF                                                                     . I   Ls DC-~S=
                                                                                         D=N,):=J=-========;-i
Honorable Laura Taylor Swain
U.S. District Judge                                                        I     DOCUME~T
Daniel Patrick Moynihan                                                    i ELECTRO.'.'\ICALLY FILED
United States Courthouse
500 Pearl Street                                                           ti DOC#:
New York, New York 10007                                                   11 11s:1 r-1:_I_J_):--._[----~.....
                                                                                                         ~--~--J-c_·,-·_z-~
                                                                                              ----·-·-
                         Re:     Adler v. Solar Power, Inc., et al.
                                 Case No. 16-CV-01635 (LLS)(GWG)

Dear Judge Swain:

       My office represents the corporate defendants (collectively, "SPI") in connection with the
above matter. I submit this letter to request a second and final adjournment of the Show Cause
hearing scheduled for January 10, 2020, to February 28, 2020.

       On November 8, 2019, SPI and Plaintiff (the "Parties") jointly advised the Court that they
had reached a settlement in principle subject to reducing the terms of their agreement to a written
settlement agreement. See ECF Doc. No. 189. Since then, the Parties have executed a written
settlement agreement, which requires SPI to make installation payments. SPI has made several
payments to date, but there is still an unpaid balance, which SPI expects to fully pay by the end of
this month. 1 Assuming the Court grants SPI' s application to adjourn the Show Cause hearing, full
payment of the settlement amount by the end of this month will dispose of the need for the hearing.

        Plaintiff objects to this application, and counsel for the Parties are available for a telephone
 conference with the Court this afternoon in the event the Court would like to have a telephone
 conference.

         SPI thanks the Court for its time and attention to this application.




         The total amount paid by SPI to date exceeds the remaining unpaid balance.
      Case 1:16-cv-01635-LLS-GWG Document 193 Filed 01/08/20 Page 2 of 2

Honorable Laura Taylor Swain
January 8, 2020
Page 2

                                       Respectfully submitted,

                                       (;X,uuku cUtnnah-O<!Jonkoh
                                       Kuuku Minnah-Donkoh


cc:     Roger Marion, Esq. (via ECF)




                                                        -rk kaM.'O l~ ~J~
                                                         -1o (<..0tvl1\. ~ +, ~~I
                                                           ~ ~ \ ~, t-\. I.Jo ..fl-<M..TW
                                                            ~o..u.J\ MUJ-r
                                                             t)G Ji: l '\ 3   (e_YO(V   ~.


                                                        SO ORDERED:


                                                        HO . LAURA TAYLOR WAIN
                                                        UN!TEf) STATES DISTRICT JUDGE
